


Exhibit 10.7

 

[Execution]

 

PATENT COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of October 24, 2014, is by and among
Lerner New York, Inc., a Delaware corporation (“Lerner”), New York &
Company, Inc., a Delaware corporation (“NY&Co” and together with Lerner,
collectively, “Debtor”), with the chief executive offices at 450 West 33rd
Street, New York, New York 10001, and Wells Fargo Bank, National Association, a
national banking association, in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders and as otherwise provided therein (in such capacity,
“Agent”), having an office at One Boston Place, 19th Floor, Boston,
Massachusetts 02108.

 

W I T N E S S E T H :

 

WHEREAS, Debtor has adopted, used and is using, and is the owner of the entire
right, title, and interest in and to the patents and applications therefor
described in Exhibit A hereto and made a part hereof; and

 

WHEREAS, Agent and the parties to the Loan Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”) have entered or are about to enter
into financing arrangements pursuant to which Lenders (or Agent on behalf of
Lenders) may make loans and advances and provide other financial accommodations
to Debtor as set forth in the Fourth Amended and Restated Loan and Security
Agreement, dated as of the date hereof, by and among Agent, Lenders, Debtor and
certain affiliates of Debtor (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and other agreements, documents and instruments referred to
therein or at any time executed and/or delivered in connection therewith or
related thereto, including, but not limited to, this Agreement (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);
and

 

WHEREAS, in order to induce Agent and Lenders to enter into the Loan Agreement
and the other Financing Agreements and to make loans and advances and provide
other financial accommodations to Debtor pursuant thereto, Debtor has agreed to
grant to Agent certain collateral security as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:

 

1. GRANT OF SECURITY INTEREST

 

As collateral security for the prompt performance, observance and indefeasible
payment in full of all of the Obligations (as hereinafter defined), Debtor
hereby grants to Agent (for itself and on behalf of the Lenders and the Bank
Product Providers as such term is defined in the Loan Agreement) a continuing
security interest in and a general lien upon, and a conditional

 

--------------------------------------------------------------------------------


 

assignment of, the following (being collectively referred to herein as the
“Collateral”):  (a) all of Debtor’s now existing or hereafter acquired right,
title and interest in and to all of Debtor’s interest in any patents and all
applications, registrations and recordings relating to the foregoing as may at
any time be filed in the United States Patent and Trademark Office or in any
similar office or agency of the United States of America, any State thereof, any
political subdivision thereof or in any other country, including, without
limitation, those patents, applications, registrations and recordings described
in Exhibit A hereto, together with all rights and privileges arising under
applicable law with respect to Debtor’s use of any patents and all reissues,
divisions, continuations, extensions and renewals thereof (all of the foregoing
being collectively referred to herein as the “Patents”); (b) all present and
future inventions and improvements described and claimed therein; (c) all
income, fees, royalties and other payments at any time due or payable with
respect thereto, including, without limitation, payments under all licenses at
any time entered into in connection therewith; (d) the right to sue for past,
present and future infringements thereof; (e) all rights corresponding thereto
throughout the world; and (f) any and all other proceeds of any of the
foregoing, including, without limitation, all damages and payments or claims by
Debtor against third parties for past or future infringement of the Patents.

 

2. OBLIGATIONS SECURED

 

The security interest, lien and other interests granted to Agent, for itself and
the benefit of the Lenders and the Bank Product Providers, pursuant to this
Agreement shall secure the prompt performance, observance and payment in full of
any and all of the Obligations.

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Debtor hereby represents, warrants and covenants with and to Agent and Lenders
the following (all of such representations, warranties and covenants being
continuing so long as any of the Obligations are outstanding):

 

(a) Debtor shall pay and perform all of the Obligations according to their
terms.

 

(b) All of the existing Collateral is valid and subsisting in full force and
effect, and Debtor owns the sole, full and clear title thereto, and the right
and power to grant the security interest and conditional assignment granted
hereunder.  Debtor shall, at Debtor’s expense, perform all acts and execute all
documents necessary to maintain the existence of the Collateral consisting of
registered Patents as registered patents and to maintain all of the Collateral
as valid and subsisting, including, without limitation, the filing of any
renewal affidavits and applications.  The Collateral is not subject to any
liens, claims, mortgages, assignments, licenses, security interests or
encumbrances of any nature whatsoever, except: (i) the security interests
granted hereunder and pursuant to the Loan Agreement, (ii) the security
interests permitted under the Loan Agreement and (iii) the licenses permitted
under Section 3(c) below.

 

(c) Debtor shall not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or lien upon, encumber, grant an
exclusive or non-exclusive license relating to the Collateral, or otherwise
dispose of any of the Collateral, in each case without the prior written consent
of Agent, except as otherwise permitted herein or in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

Nothing in this Agreement shall be deemed a consent by Agent or any Lender to
any such action, except as such action is expressly permitted hereunder.

 

(d) Debtor shall, at Debtor’s expense, promptly perform all acts and execute all
documents requested at any time by Agent to evidence, perfect, maintain, record
or enforce the security interest in and conditional assignment of the Collateral
granted hereunder or to otherwise further the provisions of this Agreement. 
Debtor hereby authorizes Agent to file one or more financing statements (or
similar documents) with respect to the Collateral.  Debtor further authorizes
Agent to have this Agreement or any other similar security agreement filed with
the United States Commissioner of Patents and Trademarks or any other
appropriate federal, state or government office, or corresponding government
offices in countries other than the United States of America.

 

(e) As of the date hereof, Debtor does not have any Patents registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States of America, any
State thereof, any political subdivision thereof or in any other country, other
than those described in Exhibit A hereto and has not granted any licenses with
respect thereto other than as set forth in Exhibit B hereto.

 

(f) Debtor shall, concurrently with the execution and delivery of this
Agreement, execute and deliver to Agent five (5) originals of a Special Power of
Attorney in the form of Exhibit C annexed hereto for the implementation of the
assignment, sale or other disposition of the Collateral pursuant to Agent’s
exercise of the rights and remedies granted to Agent hereunder.

 

(g) Agent may, in its discretion, pay any amount or do any act which Debtor
fails to pay or do as required hereunder or as requested by Agent to preserve,
defend, protect, maintain, record or enforce the Obligations, the Collateral, or
the security interest and conditional assignment granted hereunder, including,
but not limited to, all filing or recording fees, court costs, collection
charges, attorneys’ fees and legal expenses.  Debtor shall be liable to Agent
for any such payment, which payment shall be deemed an advance by Agent to
Debtor, shall be payable on demand together with interest at the rate then
applicable to the Obligations set forth in the Loan Agreement and shall be part
of the Obligations secured hereby.

 

(h) Debtor shall not file any application for the registration of a Patent with
the United States Patent and Trademark Office or any similar office or agency in
the United States of America, any State thereof, any political subdivision
thereof or in any other country, unless Debtor has given Agent thirty (30) days
prior written notice of such action.  If, after the date hereof, Debtor shall
(i) obtain any patent, including any reissue, division, continuation,
continuation-in-part, or extension of any patent, file any patent application,
including any application for reissue or extension of any patent, or any
divisional, continuation, or continuation-in-part application in the United
States Patent and Trademark Office or in any similar office or agency in the
United States of America, any State thereof, any political subdivision thereof
or in any other country, or (ii) become the owner of any patent or new
patentable inventions used in the United States of America, or any State
thereof, political subdivision thereof or in any other country, the provisions
of Section 1 hereof shall automatically apply thereto.  Upon the request of
Agent, Debtor shall promptly execute and deliver to Agent any and all
assignments, agreements, instruments, documents and such other papers as may be

 

--------------------------------------------------------------------------------


 

requested by Agent to evidence the security interest in and conditional
assignment of such Patent in favor of Agent.

 

(i) Debtor has not abandoned any of the Patents and Debtor will not do any act,
nor omit to do any act, whereby the Patents may become abandoned, invalidated,
unenforceable, avoided, or avoidable.  Debtor shall notify Agent immediately if
it knows or has reason to know of any reason why any application, registration,
or recording with respect to the Patents may become abandoned, canceled,
invalidated, avoided, or avoidable.

 

(j) Debtor shall render any assistance, as Agent shall determine is necessary,
to Agent in any proceeding before the United States Patent and Trademark Office,
any federal or state court, or any similar office or agency in the United States
of America, any State thereof, any political subdivision thereof or in any other
country, to maintain such application and registration of the Patents as
Debtor’s exclusive property and to protect Agent’s interest therein, including,
without limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference, and cancellation proceedings.

 

(k) No material infringement or unauthorized use presently is being made of any
of the Patents that would adversely affect in any material respect the fair
market value of the Patents or the benefits of this Agreement granted to Agent
and Lenders, including, without limitation, the validity, priority or perfection
of the security interest granted herein or the remedies of Agent hereunder. 
There has been no judgment holding any of the Patents invalid or unenforceable,
in whole or in part, nor is the validity or enforceability of any of the Patents
presently being questioned in any litigation or proceeding to which Debtor is a
party.  Debtor shall promptly notify Agent if Debtor (or any affiliate or
subsidiary thereof) learns of any use by any person of any other process or
product which infringes upon any Patent.  If requested by Agent, Debtor, at
Debtor’s expense, shall join with Agent in such action as Agent, in Agent’s
discretion, may deem advisable for the protection of Agent’s interest in and to
the Patents.

 

(l) Debtor assumes all responsibility and liability arising from the use of the
Patents and Debtor hereby indemnifies and holds Agent and Lenders harmless from
and against any claim, suit, loss, damage, or expense (including attorneys’ fees
and legal expenses) arising out of any alleged defect in any product
manufactured, promoted, or sold by Debtor (or any affiliate or subsidiary
thereof) in connection with any Patent or out of the manufacture, promotion,
labeling, sale or advertisement of any such product by Debtor (or any affiliate
or subsidiary thereof).  The foregoing indemnity shall survive the payment of
the Obligations, the termination of this Agreement and the termination or
non-renewal of the Loan Agreement.

 

(m) Debtor shall promptly pay Agent and Lenders for any and all expenditures
made by Agent pursuant to the provisions of this Agreement or for the defense,
protection or enforcement of the Obligations, the Collateral, or the security
interests and conditional assignment granted hereunder, including, but not
limited to, all filing or recording fees, court costs, collection charges,
travel expenses, and attorneys’ fees and legal expenses.  Such expenditures
shall be payable on demand, together with interest at the rate then applicable
to the Obligations set forth in the Financing Agreements and shall be part of
the Obligations secured hereby.

 

--------------------------------------------------------------------------------


 

4. EVENTS OF DEFAULT

 

All Obligations shall become immediately due and payable, without notice or
demand, at the option of Agent, upon the occurrence of any Event of Default, as
such term is defined in the Loan Agreement (each an “Event of Default”
hereunder).

 

5. RIGHTS AND REMEDIES

 

At any time an Event of Default exists or has occurred and is continuing, in
addition to all other rights and remedies of Agent, any of the Lenders or any of
the Bank Product Providers, whether provided under this Agreement, the Loan
Agreement, the other Financing Agreements, applicable law or otherwise, Agent
shall have the following rights and remedies which may be exercised without
notice to, or consent by, Debtor except as such notice or consent is expressly
provided for hereunder:

 

(a) Agent may require that neither Debtor nor any affiliate or subsidiary of
Debtor make any use of the Patents for any purpose whatsoever.  Agent may make
use of any Patents for the sale of goods, completion of work-in-process or
rendering of services or otherwise in connection with enforcing any other
security interest granted to Agent by Debtor or any subsidiary or affiliate of
Debtor or for such other reason as Agent may determine.

 

(b) Agent may grant such license or licenses relating to the Collateral for such
term or terms, on such conditions, and in such manner, as Agent shall in its
discretion deem appropriate.  Such license or licenses may be general, special
or otherwise, and may be granted on an exclusive or non-exclusive basis
throughout all or any part of the United States of America, its territories and
possessions, and all foreign countries.

 

(c) Agent may assign, sell or otherwise dispose of the Collateral or any part
thereof, either with or without special conditions or stipulations except that
if notice to Debtor of intended disposition of Collateral is required by law,
the giving of five (5) days prior written notice to Debtor of any proposed
disposition shall be deemed reasonable notice thereof and Debtor waives any
other notice with respect thereto.  Agent shall have the power to buy the
Collateral or any part thereof, and Agent shall also have the power to execute
assurances and perform all other acts which Agent may, in its discretion, deem
appropriate or proper to complete such assignment, sale, or disposition.  In any
such event, Debtor shall be liable for any deficiency.

 

(d) In addition to the foregoing, in order to implement the assignment, sale or
other disposition of any of the Collateral pursuant to the terms hereof, Agent
may at any time execute and deliver on behalf of Debtor, pursuant to the
authority granted in the Powers of Attorney described in Section 3(f) hereof,
one or more instruments of assignment of the Patents (or any application,
registration, or recording relating thereto), in form suitable for filing,
recording, or registration.  Debtor agrees to pay Agent on demand all costs
incurred in any such transfer of the Collateral, including, but not limited to,
any taxes, fees, and attorneys’ fees and legal expenses.  Debtor agrees that
Agent and Lenders have no obligation to preserve rights to the Patents against
any other parties.

 

(e) Agent may first apply the proceeds actually received from any such license,
assignment, sale or other disposition of any of the Collateral to the costs and
expenses thereof,

 

--------------------------------------------------------------------------------


 

including, without limitation, attorneys’ fees and all legal, travel and other
expenses which may be incurred by Agent.  Thereafter, Agent may apply any
remaining proceeds to such of the Obligations as Agent may in its discretion
determine.  Debtor shall remain liable to Agent, any of the Lenders and any of
the Bank Product Providers for any of the Obligations remaining unpaid after the
application of such proceeds, and Debtor shall pay Agent on demand any such
unpaid amount, together with interest at the rate then applicable to the
Obligations set forth in the Loan Agreement.

 

(f) Debtor shall supply to Agent or to Agent’s designee, Debtor’s knowledge and
expertise relating to the manufacture, sale and distribution of the products and
services to which the Patents relate and Debtor’s customer lists and other
records relating to the Patents and the distribution thereof.

 

(g) All of Agent’s rights and remedies, whether provided under, this Agreement,
the other Financing Agreements, applicable law, or otherwise, shall be
cumulative and none is exclusive.  Such rights and remedies may be enforced
alternatively, successively, or concurrently.  No failure or delay on the part
of Agent, any of the Lenders or any of the Bank Product Providers in exercising
any of its options, power or rights or partial or single exercise thereof, shall
constitute a waiver of such option, power or right.

 

6. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

(b) Debtor irrevocably consents and submits to the non-exclusive jurisdiction of
the Supreme Court of the State of New York for the County of New York and the
United States District Court for the Southern District of New York, whichever
Agent may elect, and waives any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agrees that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent shall have the right to bring any action or proceeding against Debtor or
its property in the courts of any other jurisdiction which Agent deems necessary
or appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Debtor or its property).

 

(c) Debtor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Agent’s option, by service

 

--------------------------------------------------------------------------------

 

upon Debtor in any other manner provided under the rules of any such courts. 
Within thirty (30) days after such service, Debtor shall appear in answer to
such process, failing which Debtor shall be deemed in default and judgment may
be entered by Agent against Debtor for the amount of the claim and other relief
requested.

 

(d) DEBTOR AND AGENT EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF DEBTOR AND AGENT, ANY OF THE LENDERS OR ANY OF THE
BANK PRODUCT PROVIDERS IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  DEBTOR AND AGENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT DEBTOR OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF DEBTOR AND
AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e) Agent and Lenders and Bank Product Providers shall not have any liability to
Debtor (whether in tort, contract, equity or otherwise) for losses suffered by
Debtor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent, any Lender or
any Bank Product Provider that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct by Agent, any such Lender or
any such Bank Product Provider.  In any such litigation, Agent, each Lender and
each Bank Product Provider shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement and the other Financing
Agreements.  Debtor: (i) certifies that neither Agent, any Lender nor any
representative, agent or attorney acting for or on behalf of Agent or any Lender
has represented, expressly or otherwise, that Agent and Lenders would not, in
the event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Agreement and the other Financing Agreements, Agent and
Lenders are relying upon, among other things, the waivers and certifications set
forth in this Section 6 and elsewhere herein and therein.

 

7. MISCELLANEOUS

 

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made:  if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next business day, one (1) business day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing.  All notices, requests and demands upon the parties are to be
given to the following

 

--------------------------------------------------------------------------------


 

addresses (or to such other address as any party may designate by notice in
accordance with this Section):

 

If to Debtor:

Lerner New York, Inc.
New York & Company, Inc.
450 West 33rd Street
New York, NY 10001
Attention: Chief Financial Officer
Telephone No.: (212) 884-2110
Telecopy No.: (212) 884-2103
and
Attention: General Counsel
Telephone No.: (212) 884-2122
Telecopy No.: (212) 884-2965

 

 

with a copy to:

Kirkland & Ellis LLP
Citigroup Center
601 Lexington Avenue
New York, NY 10022
Attention: Ashley Gregory
Telephone No.: (212) 446-4697
Telecopy No.: (212) 446-6600

 

 

If to Agent:

Wells Fargo Bank, National Association, as Agent
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention: Ms. Danielle Baldinelli
Telephone No.: (617) 854-7238
Telecopy No.: (877) 353-3045

 

(b) Notices and other communications to Agent hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Agent or as otherwise determined by
Agent.  Unless Agent otherwise requires, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that, if such notice or other communication is not
given during the normal business hours of the recipient, such notice shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor.

 

--------------------------------------------------------------------------------


 

(c) Capitalized terms used herein and not defined herein shall have the meanings
specified in the Loan Agreement.  All references to the plural herein shall also
mean the singular and to the singular shall also mean the plural.  All
references to Debtor, Agent, any Lender or any Bank Product Provider pursuant to
the definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.  The words “hereof,”
“herein,” “hereunder,” “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.  An
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in accordance with Section 7(e) hereof.  All references to the
term “Person” or “person” herein shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture or other
entity or any government or any agency or instrumentality or political
subdivision thereof.

 

(d) This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon Debtor and its successors
and assigns and inure to the benefit of and be enforceable by Agent and its
successors and assigns.

 

(e) If any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

(f) Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by an authorized officer of Agent.  Neither Agent nor any
Lender or any Bank Product Provider shall, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of their
respective rights, powers and/or remedies unless such waiver shall be in writing
and signed by an authorized officer of Agent.  Any such waiver shall be
enforceable only to the extent specifically set forth therein.  A waiver by
Agent of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent would otherwise have on any future occasion, whether similar in kind or
otherwise.

 

(g) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor and Agent have executed this Agreement as of the day
and year first above written.

 

 

LERNER NEW YORK, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Name:

Sheamus Toal

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Name:

Sheamus Toal

 

 

 

 

Title:

Chief Financial Offcier

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page for Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

By:

/s/ Danielle Baldinelli

 

 

 

 

Name:

Danielle Baldinelli

 

 

 

 

Title:

Director

 

[Signature Page for Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

 

STATE OF New York

)

 

)  ss.:

COUNTY OF New York

)

 

On this 23rd day of October 2014, before me personally came Sheamus Toal, to me
known, who being duly sworn, did depose and say, that he is the Chief Financial
Officer of Lerner New York, Inc., the corporation described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.

 

 

/s/ Eva R. Abarca

 

Notary Public

 

 

STATE OF Massachusetts

)

 

)  ss.:

COUNTY OF Suffolk

)

 

On this 23rd day of October 2014, before me personally came Danielle Baldinelli,
to me known, who, being duly sworn, did depose and say, that he is the Director
of Wells Fargo Bank, National Association, the entity described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the Board of Directors of said entity.

 

 

/s/ Michelle Simon Long

 

Notary Public

 

 

[Signature Page for Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF New York

)

 

)  ss.:

COUNTY OF New York

)

 

On this 23rd day of October 2014, before me personally came Sheamus Toal, to me
known, who being duly sworn, did depose and say, that he is the Chief Financial
Officer of New York & Company, Inc., the corporation described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.

 

 

/s/ Eve R. Abarca

 

Notary Public

 

 

[Signature Page for Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

PATENT COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT

 

LIST OF PATENTS AND PATENT APPLICATIONS

 

Lerner New York, Inc.:

 

·                  D588,920 registered March 24, 2009

 

·                  D582,283 registered December 9, 2008

 

New York & Company, Inc.:

 

·                  D583,254 registered December 23, 2008

 

·                  D569,735 registered May 27, 2008

 

A- 1

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

PATENT COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT

 

LIST OF LICENSES

 

None

 

C-1

--------------------------------------------------------------------------------
